DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Response to Arguments
Claim 1, 2, 4 is amended in the reply filed on 04/25/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by White in addition to previously applied prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0045104 to Arai et al (“Arai”) in view of US 2008/0072929 to White.
Claim 1: Arai discloses a system considered capable to increase the efficiency of a gas for an electrostatic chuck, comprising: an inlet (portion of 51-1 [coolant supply line] before 60, Fig. 10) to receive the gas (para. [0061]), the gas comprising a first portion and a second portion (see Fig. 10); a first outlet (portion of 51-1 near 1 [electrode block]) coupled to the inlet (51-1 before 60) considered capable to supply the first portion of the gas, but not the second portion (via timing closed and open, para. [0063]) of the gas to the electrostatic chuck (1, para. [0061]); a control valve (61), the control valve (61) coupled to a compressor (52 [compressor]) and coupled to a vacuum pump line (65 [vacuum pump]), the compressor (52, Fig. 10, Arai) coupled to the second outlet (80, Fig. 3b) considered capable to increase a pressure of the second portion of the gas (para. [0048], [0054]); and a controller (56 [control system]) coupled considered capable to control at least one of the inlet, the first outlet, (para. [0049]). 
However Fig. 10 of Arai does not disclose a second outlet coupled to the first outlet and to the control valve. 
Fig. 3(b) of Arai discloses a second outlet (80 [bypassing pipeline]) coupled to the first outlet (on 51-1 before 80), for the purpose of allowing coolant to bypass the electrode and/or to perform temperature control (para. [0016], [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second outlet as taught by Fig. 3(b) of Arai to the configuration in Fig. 10 of Arai with motivation to allow coolant to bypass the electrode and/or to perform temperature control. 
The apparatus of Arai discloses the second outlet (80, Fig. 3b) coupled to the control valve (61 [valve], Fig. 10, Fig. 3], para. [0061]), considered capable to re-circulate a second portion of the gas through the compressor (52) to the inlet (51-1 before 80/60) prior to entering the electrostatic chuck (1, see para. [0063] where 61 can close and a portion of the gas goes to a different place).
Arai does not explicitly disclose the control valve to be opened for a first time interval for the dumping second portion of the gas through the vacuum pump, and the control valve to be closed for a second time interval to recirculate the second portion of gas, the second time interval greater than the first time interval, and the compressor to increase a pressure of the second portion of the gas to match a pressure of the gas received at the inlet. 
White discloses a control valve (228 [recirculation throttle valve], Fig. 2) to be opened for a first time interval for the dumping second portion of the gas (amount of gas) through the vacuum pump (232 [mechanical pumps], para. [0035]), and the control valve (228) to be closed for a second time interval to recirculate the second portion of gas (another amount of gas), the second time interval can be greater or less than the first time interval (see para. [0035-0036] where the amount of gas recirculated may be controlled and a function of pressure as measured an inlet pressure gauge [206] as desired), and the component (218 [pressure boosting device]) to increase a pressure of the second portion of the gas to match a pressure of the gas received at the inlet (inlet at 236 [shut-off valve], para. [0032]) for the purpose of allowing a processing process to proceed in an efficient manner (para. [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control valve open and close timing as a function of amount as taught by White with motivation to allow a processing process to proceed in an efficient manner.
Claim 2: The apparatus of Arai, White discloses further comprising a gas storage (57 [reserve tank], Fig. 10, Arai) coupled to the compressor (80) to store the second portion of the gas (para. [0063]).
Claim 3: The apparatus of Arai, White discloses wherein the gas is helium, argon, neon, krypton, xenon, other inert gas, nitrogen (para. [0061-0063], Arai), or any combination thereof.
Claims 4-7: The apparatus of Arai, White does not explicitly disclose (claim 4) wherein the controller has a first configuration to control supplying the second portion of the gas through an orifice to the vacuum pump line for a first time interval, and wherein the controller has a second configuration to control the re-circulating the second portion of the gas for a second time interval;  (claim 5) wherein the controller has a third configuration to determine a pressure set point for the gas at the electrostatic chuck, wherein the controller has a fourth configuration to obtain a calibration curve for the gas, wherein the controller has a fifth configuration to estimate a flow rate at the electrostatic chuck for the pressure set point based on the calibration curve, and wherein the controller has a sixth configuration to control the first portion of the gas based on the estimated flow rate; (claim 6) wherein the controller has a seventh configuration to control measuring a flow of the gas at a plurality of pressure values to generate a calibration curve; (claim 7) wherein the controller has an eighth configuration to control determining if the gas is supplied through the inlet, and wherein the controller has a ninth configuration to control sending a trigger signal to the compressor, if the gas is supplied to the inlet.
Yet the controller (56, Fig. 3b, Arai) is configured to read pressure sensors/detectors (para. [0061, 0063]), send signals to actuators of the various valves as a result of when set values are reach, or without those set values (see para. [0063]), and further noted that valve (62) with pressure sensor (64) operates as controlling a flow (see para. [0063]) which renders it capable to operate as an orifice (as applicant’s specification discloses the orifice and sensor is for monitoring a flow (para. [0066], applicant’s specification), monitor pressure (see para. [0063], Arai), measure flow rate (see para. [0049]), which renders it capable of performing as necessary given the structure claimed above, for the purpose of allowing control of the temperature of a wafer during process with high efficiency (see para. [0012]). Arai also already discloses the vacuum pump line (connected to 65). 
Additionally regarding some of the intended use limitations in claims 4-7, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller capabilities taught by Arai as noted above with motivation to allow control of the temperature of a wafer during process with high efficiency.
Claims 8-20: (Withdrawn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718